Title: Memorandum Books, 1804
From: Jefferson, Thomas
To: 


          1804.
          
            
              Jan.
               1. 
              
              Gave in Charity 5.D.
            
            
              
              2.
              
                Lemaire’s accounts Dec. 25—31. Provisions for  servts. 30.  meat  180 ℔  54.5758 = .94masters 54.57butter3984.57eggs20. doz. servants wages to Jan. 4.143.veget.4.87 gave him order on J. Barnes for227.57  
            
            
              
              Note the following is the correct list of the servants & their wages at present.
            
            
            
              
                 Lemaire  30   Julien  25   Jos. Daugherty. wages  14  + 2 drink  16   Wm. Fitzjames 12+2 14   Abrm. Gaulding 12+2 14   John Freeman 2 2  + 8 paid by Mr. Barnes   Isaac 8+2 10   Jack 8+2 10   Mrs. Daugherty  9   Biddy Boyle (Washg.)  7   Edy 2 2     139  + 8   
            
            
              
               7. 
              
              Gave Mr. Doolittle ord. on J. Barnes for 10.D. for 2. profiles.
            
            
              
              9.
              
              Lemaire’s accts. Jan. 1—7. Provisions. servts.33 meat339. ℔ 90.7360 = 1.51masters 90.73butter 50.Pr.’s H. furniture2.10eggs33. doz.contingencies2.75veget.4.40 gave him order on J. Barnes for128.58 
            
            
              
              Recieved of J. Barnes 325.D.
            
            
              
                  D    Inclosed to Gabriel Lilly for  Richd. Anderson    100.    John Perry 36.73    himself 153.27     290.   
            
            
              
              Inclosed to James Oldham 20.D.
            
            
              
               10. 
              
              Gave ord. on J. Barnes in favr. Stille Dancg. assembly 15.D.
            
            
              
               12. 
              
              Gave ord. on do. in favr. Lenox 26.18 for packg. boxes &c.
            
            
              
               15. 
              
              Gave Josep Daugherty ord. on J. Barnes for 80.58 the exp. of filling ice house.
            
            
              
              16.
              
              Lemaire’s accts. Jan. 7.—13. Provns. for servts.33. meat161. ℔ 53.2462 = .86masters 53.24butter 32.contingencies1.25eggs16. doz.87.49veget. 6.33 deduct overpd. for servts. Jan. 2.4. gave him order on J. Barnes for83.49 
            
            
              
               20. 
              
              Gave in Charity 2.D.—charity 1.
            
            
              
              23.
              
              Lemaire’s accounts 14—21. Provisions for servts.33  meat305 ℔ 70.66557 = 1.24masters 70.665butter50.cyder4.50eggs24.portage15.275veget.14.42 gave ord. on J. Barnes for123.44 
            
            
              
              Joseph Daugherty forage 40.67 smith 5.75 utensils 2.7 sadlery 12. clothing for myself 1.D. portage 3.405 = 65.525 gave ord. on J. Barnes.
            
            
              
               24. 
              
              Gave ord. on J. Barnes for 109.19 in favr. Dr. Gantt 1. year’s attendce. on servants.
            
            
            
              
               25. 
              
              Gave charity 1.D. do. 1.D. 26. Gave charity 1.D.
            
            
              
               27. 
              
              Gave E. Frithy ord. on J. Barnes for 5.25.
            
            
              
               28. 
              
              Accepted Craven Peyton’s ord. in favr. D. Higginbotham £47. = 156.67 paiable Apr. 15. This is on Peyton’s corn contract with Lilly.
            
            
              
               30. 
              
              Negro hire for the last year is as follows. Polly Carr one fellow £20 Christopher Smith 10. do. £200. Charles Smith 3. do. £60.
            
            
              
              I am to pay David Higginbotham £21. next fall for William Stewart and am security to him for do. for 20.D. more in his store.
            
            
              
              Note 200.D. of Cary’s price has been paid by Lilly to Dawson.
            
            
              Jan.
              30.
              
                   D     Lemaire’s accts. Jan. 22.—28.  Provns. for  servts. 33. meat. 124. ℔  21.9825 = .88masters 21.98butter 29½servants.50eggs14 doz.contingencies5.27veget.1.87 gave him order on J. Barnes for60.75  
            
            
              Feb.
               1. 
              
              Gave charity 1.D. 2. Gave in Charity 2.D.
            
            
              
              6.
              
                Lemaire’s accts. Jan. 29.—Feb. 4.  Provns. for  servants 33.  meat 319.  ℔  54.1840 = 1.35masters 54.18butter 43.servts. clothes1.50eggs17.  doz.contingencies4.veget.4.4092.68 servants wages to Feb. 4.139. gave ord. on Mr. Barnes for231.68  
            
            
              
              Gave in charity 1.D.—do. 1.D.
            
            
              
              Recd. from J. Barnes 545.D.
            
            
              
                Inclosed to Gabriel Lilly   100.D.   for M.  Hope    100. for Anderson    40. for Macgruder   25.for J. Perry175 for himself on account440.  
            
            
              
               7. 
              
              Inclosed to G. Jefferson for Dr. Wardlaw 75.D. to cover 72.87½ D. his draft.
            
            
              
               8. 
              
              Charity 2.D.
            
            
              
               10. 
              
              Do. 1.D. gave Doolittle ord. on J. Barnes for 10.D. for profiles.
            
            
              
               13. 
              
              Paid for 13. glass pens 2.43¾.
            
            
            
              
              LeMaire’s accts. Feb. 5—12. provns. for servts.33. meat286. ℔ 48.9657 = .86masters 48.96butter 49.wood8.53eggs25. doz.contingencies8.40veget.7.78 gave him order on J. Barnes for98.89 
            
            
              
              20.
              
              Lemaire’s accts. Feb. 12—18. provns. for servts.33. meat273. ℔ 62.9959 = 1.07.masters62.99butter 44.wood6.eggs22. doz.servants.50veget.8.86 gave him order on J. Barnes for102.49
            
            
              
               25. 
              
              Gave in Charity 2.D.
            
            
              
              27.
              
              Lemaire’s accts. Feb. 19—25. provns. for servts.33. meat265.  ℔ 40.7853 = .77masters 40.78butter 40.wood2.eggs18. doz.servts.1.veget.4.36contingencies3.36 gave order on J. Barnes for80.14 
            
            
              
              Joseph Daugherty’s accts. for forage 82.83. clothes for myself 1.75 storage, drayage &c. 1.75 = 86.33 for which gave him ord. on J. Barnes.
            
            
              
              Gave Edwd. Frithey ord. on J. Barnes for 5.25.
            
            
              
              Recieved from Burgess Griffin the following list of my crop of 1803. Poplar Forest
            
            
              
                No. 868. 150. 1632brot.  forward23,787879.150.1775  No. 1166.140.1789976.140.18171198.140.17673. hhds. Overseer’s parts52241199.140.1928867.150.1725*1200.140.1935878.15015501201.140.1768880.15015561220.142.1738881.15016891221.142.1797.907.1451630*  21. hhds. = 36,509908.145.1591.946 150.1793of the 2. marked * the manifests did not come.947.150.1736977 140.18781106 140.15661107.140.17001108.140.17001109 14018531165 140182023787 
            
            
              Feb.
               27. 
              
              Inclosed to G. Jefferson the manifests of the 19. hhds. recieved, to make sale of the crop. 
            
            
              
               28. 
              
              Gave in charity 2.D.
            
            
            
              Mar.
               1. 
              
              Gave in charity 2.D.
            
            
              
               4. 
              
              Do. 10.D.
            
            
              
               5. 
              
              Recd. of J. Barnes 30.D. + 200.D. charity 3.D.
            
            
              
              Inclosed 200.D. to Colo. Thos. Newton in charity for sufferers by fire Norfolk. 
            
            
              
              Lemaire’s accts. Feb. 26—Mar. 3. provns. for servts.33. meat240. ℔ 71.8659 = 1.22.masters 71.86butter 45.contingencies3.35eggs23. doz.108.21veget.5. servts. wages to Mar. 4.139. gave order on J. Barnes for247.21 
            
            
              
               6. 
              
              Recd. from Mr. Barnes 50.D.
            
            
              
               7. 
              
              Inclosed to Geo. Jefferson 40.D. to pay 41.10 to Colo. Harvie to the credit of John Rogers with him, acct. for whiskey.
            
            
              
               11. 
              
              Gave in Charity 10.D.
            
            
              
              Recieved of J. Barnes 760.D.
            
            
              
               12. 
              
              Inclosed to Gabriel Lilly 320.D. to wit
            
            
              
                 for Polly Carr negro hire ante Jan. 30. 66.67   for Michael Hope balce. of acct. 152.75   for    Anderson balance for Lilly          100.   surplus .58    320.   
            
            
              
              Inclosed to G. Jefferson 435.D. and sent an order on him in favr. of Christopher Smith ante Jan. 30. for 433⅓ D. being one moiety of the sum due to him and Charles Smith for negro hire.
            
            
              
              Gave in charity for Genl. Lawson 20.D.
            
            
              
              Lemaire’s accts. Mar. 4—10. provisions for servts.33. meat428. ℔ 57.8546 = 1.25masters 57.85butter 50.stores of provisions28.38eggs25. doz.wood6.veget.6.42miscellanies4.70 gave order on J. Barnes for129.93 
            
            
              
              Joseph Daugherty’s accts. forage 17.20 + smith 3.25 + clover seed for John H. Craven 24. + books for myself 4.25 + 100. bush. coal 41. + conting. .125 = 89.825 for which gave order on J. Barnes.
            
            
              
               16. 
              
              Gave Thos. Manning ord. on J. Barnes for 25.D. for a book.
            
            
              
               17. 
              
              Gave in charity 1.D.
            
            
            
              
              Gave Jos. Daugherty for Martin Wanscher ord. on J. B. for 18.08 for lime & Plaister Paris.
            
            
              
              Recd. from Burgess Griffin manifests for the 2. hhds. tobo. No. 867. 907. ante and inclosed them to G. Jefferson.
            
            
              
               19. 
              
              Pd. J. F. Renaut subscription to a print (surrender of York) 12.D. 
            
            
              
              Lemaire’s accts. Mar. 11.—17. Provns. servts.33. meat369. ℔ 80.3754 = 1.49masters 80.37butter 45.wood18.37eggs23. doz.contingencies1.50veget.4.22 gave order on J. Barnes for133.24 
            
            
              
               20. 
              
              There remain on hand 40. bottles of the 247 of Champagne recd. from Fulwar Skipwith Dec. 1. The consumption then has been 207. bottles, which on 651. persons dined is a bottle to 317 persons. Hence the annual stock necessary may be calculated at 415. bottles a year or say 500. to wit Congress 272. vacation 143.
            
            
              
              Gave order on J. Barnes for the freight of 400. bush. coal 34.D. @ 8½ cents.
            
            
              
               21. 
              
              Charity 1.D.
            
            
              
               26. 
              
              Gave ord. on J. Barnes in favr. Frithey 5.50.
            
            
              
              Lemaire’s accts. Mar. 18—24. Provisions for servts.33. meat195½ ℔ 43.7542 = 1.04masters 43.75butter 37.contingencies.50eggs26. doz. gave order on J. Barnes for77.25veget.2.63 
            
            
              Mar.
               28. 
              
              Recd. from J. Barnes 50.D.
            
            
              
              Sent Mrs. Madison for a mantua maker 3.50.
            
            
              
              Gave in charity 2.D.
            
            
              
               30. 
              
              Do. 1.D.
            
            
              
              Recd. of J. Barnes 150.D.
            
            
              
               31. 
              
              Gave ord. on J. Barnes in favr. Thos. Carpenter for clothes for myself 32.D. do. for servants 101.22 = 133.22 from 1803. Oct. 17.—Mar. 31.
            
            
              
              Gave order on do. in favr. Lemaire for furniture for President’s house from 1803. Oct. 5. to Jan. 28. 136.28.
            
            
              
              Desired Mr. Barnes to pay for the following newspapers.
            
            
            
              
              Salem register. Carleton 3.}13. Mr. LincolnBoston Chronicle Adams & Rhodes3.Democrat. Williams4.Worcester Aegis.3.Hartford. American Mercury. Babcock.   2.50}6.50Mr. GrangerHudson. Bee. Holt1.Albany Register. Barber3.N. Y.American citizen10. }19.Mr. CheethamEvening Post9. Morning chronicle  8. Mr. Irwin 8.EditorPhila. Amer. Daily Advertr. Poulson8.do.Balt. Amer. & Balt. gazette 5.do.Alexandria Expositor. Dinsmore6.do.Frederic T. Republ. Advocate. Colvin5.do.70.50 
            
            
              Apr.
               1. 
              
              Ferrge. & ferrymen Geo. T. 1.25.
            
            
              
               2. 
              
              Richd. Fitzhugh’s vales 1.
            
            
              
              Red house. Hereford’s oats &c. 1.D.
            
            
            
              
               3. 
              
              Fauqr. C. H. dinner, lodging, breakft. 7.33 vales 1.D.
            
            
              
              Culpeper C. H. oats &c. .58. barber .50.
            
            
              
              Rapidan pontage .50.
            
            
              
               4. 
              
              Orange C. H. dinner, lodging 5.45 vales .50.
            
            
              
              Gordon’s breakft. &c. 1.75 the whole amounting to 20.86.
            
            
              
              Cash on hand 255.31.
            
            
              
               5. 
              
              For Small exp. at Monticello 16.D.
            
            
              
              The following entry was omitted at its proper date, towit
            
            
              
               April 1. Lemaire’s accts. Mar. 25.—31.
            
            
              
               12.8319 = .65 provns. for servts.30. meat78. ℔masters 12.83butter 28.charcoal 100. bush.12.eggs12. doz.miscellanies1.50veget.4.2756.33servts. wages to Apr. 4.139.gave order on J. Barnes for195.33 
            
            
              
               6. 
              
              Recieved from John H. Craven manifests for the following 
            
            
              
                No.46. 146153414. hhds. tobo. which I inclosed to Gibson &Jefferson to be sold on account of John H.Craven out of the proceeds of which I am to takethe rent due, & he to have the balance.47.144155248.140146049.143143550.127129551.1501362.205.161.1555 (206. 160. 1610)  This hhd. No. 206. is set apart for   207.159.1519 J. Craven himself.£  208. 158. 1392  The rest I allow him 39/ for, to wit 19005 =  370–12   209  162. 1450  G. & Jeff. sold it @ 40/ = 1267. Doll = 380–2     210. 152 1660  gain £9–10 211.1631591228.150. 120020615  
            
            
              
              Gave in charity 2.D.
            
            
              
               7. 
              
              Paid Wm. Stewart on account 2.10 D.
            
            
              
              Paid small houshold expences 10.D.
            
            
              
               10. 
              
              Inclosed to Martin Wanscher an ord. on J. Barnes for 15.D. to bear expences on road.
            
            
              
               8. 
              
              Paid James Oldham on account 45.D.
            
            
              Apr.
               12. 
              
              Pd. John Perry on account 25.D. pd. Catlet for 4. ℔ butter 1.D.
            
            
              
               13. 
              
              Recd. by Gabriel Lilly of James Lindsay for nails £48.
            
            
              
               17. 
              
              Drew on Gibson & Jefferson for 156.67 in favr. D. Higginbotham on account of Craven Peyton for corn. See ante Jan. 28.
            
            
            
              
              This morning between 8. & 9. aclock my dear daughter Maria Eppes died. 
            
            
              
               18. 
              
              Paid John Perry on account 40.60.
            
            
              
               20. 
              
              Gave John Freeman 5.D.
            
            
              
              Gabriel Lilly has sold Kit to John Perry for £125. of which £30. is to be credited in the account for work done at Craven’s, now due, and the residue in the first work he shall do for me after that.
            
            
              
               24. 
              
              Pd. Craddock for setting Jack over the river 1.D. Hhd. exp. 2.D. do. .375.
            
            
              
               25. 
              
              Inclosed to Mr. Maury 16.D. for attendance at funeral.
            
            
              
              Desired J. Barnes to remit 20.34 to Genl. Lincoln for duties on wine. 
            
            
              
              Paid  Williams for 90.b. lime for Craven’s house 12.50 D.
            
            
              
               27. 
              
              Gave Patsy for hhd. exp. 10.D.
            
            
              May
               1. 
              
              Purchased of John Henderson his 5. acre lot of land at the upper end of his father’s land, & adjoining to the lower end of my land on the river, for which I am to give him 40.D. also the bail & screw of his millstones for 40.D. also his pair of 5.f. Burr millstones for which I am to give him £80. and as much more not exceeding £100. as they shall be valued at. Paid him £20. = 66.67. 
            
            
              
               3. 
              
              Gave to John Henderson my note for £42. paiable 1st. week of June; also my note for £42. paiable 1st. week in July, both at Charlottesville.
            
            
              
              Gave a servt. of W. C. Nicholas 1.D.
            
            
              
               5. 
              
              Settled with Michael Hope for the toll mill house, Craven’s house, kitchen & barn, & some small jobs. Balance due him 241.25.
            
            
              
              Gave him my note to Martin Dawson to remit him 100.D. part of the above balance the 1st. week of July.
            
            
            
              
              Settled with John Perry for the mill house, Craven’s house & kitchen, & jobs on Lilly’s house & elsewhere, balance in my favr. 311.33. Note the barn is nearly finished & to be settled for. He owes me moreover £30. by bond paiable June 1. & £95 by do. paiable Nov. 1. This makes up the price of Kit.
            
            
              
               6. 
              
              Paid Gabriel Lilly for David Anderson for
            
            
              
                bacon 40.67 and for flour 6.D. I am to remit him for    John  Rogers   2–0–0}hauling ice     Price 2–0–0    Dr.  6–2–5  for curing Wormly      £10–2–5  = 33.72   
            
            
              
               8. 
              
              Settled with James Oldham and the balance of 168.245 due him from Apr. 13. last.
            
            
              
              Settled with Wm. Stewart, and the balance of 45.35 in my favor.
            
            
              
              Gave him an order on Kelly for goods to amount of 20.D.
            
            
              
              Wanscher arrives this day. Hugh Chisolm agrees to work with him for 20.D. a month.
            
            
              
              Pd. Peter Hemings 5.50 for Wm. Stewart, for which W. Stewart is charged in the account before settled.
            
            
              
              Drew on Gibson & Jefferson for 50.D. in favr. Craven Peyton on our corn contract for next winter.
            
            
              
              Drew on them also for £5. in favr. George Hay as fee in the suit Peyton v. Henderson. 
            
            
              
              Houshold expences 16.D.
            
            
              
               9. 
              
              Paid Dinsmore 10.D. John Stewart for painting 5.D.
            
            
              
              I am indebted to John Peyton £38–3–6 – 8–0–4½ = £30–3–1½.
            
            
              May
               10. 
              
              Cash in hand 74.56.
            
            
              
              Small exp. 1.D.
            
            
              
               11. 
              
              Left for Gabriel Lilly for Jack’s expences to Washington 5.D.
            
            
              
              Gordon’s. pd. dinner &c. 1.75.
            
            
            
              
               12. 
              
              Orange court house. lodging &c. 4.25.
            
            
              
              Rapidan. pontage .50.
            
            
              
              Culpeper C. H. breakfast &c. 1.83.
            
            
              
               13. 
              
              Fauqr. C. H. dinner, lodgg. &c. 6.04.
            
            
              
              Thos. Shields for finding pistol 1.D.
            
            
              
              Mrs. Hereford’s breakft. &c. 1.70 a guide .25.
            
            
              
              Wren’s. John for his expences 1.43.
            
            
              
              Geo. Town ferrge. .50. the whole = 19.D .25 cents.
            
            
              
              14.
              
              Lemaire’s accts. from Apr. 1. to May 12.Provisions171.08 + 9.85 meat553. ℔servants11.butter 87.wood20.38eggs 66½ doz.coal1.50veget. 18.27furniture9.50171.08 to 9. servts. 42. days = 6 weeks    contingencies 14.17 + 2. is 3.33 pr. week553. ℔ meat is 1½ ℔ pr. day besides fish &c.227.63}359.63servants wages to May 4. (deducting ½ month Abram.)132.gave order on J. Barnes for (16.D. too much)375.63 
            
            
              
               15. 
              
              Gave in charity 1.D.
            
            
              
               17. 
              
              Pd.  Thompson for a book 7.D. subscription to do. 2.D.
            
            
              
               18. 
              
              Recieved of J. Barnes 30.D.
            
            
              
               20. 
              
              Gave in charity 1.D.
            
            
              
              21.
              
                Lemaire’s accts. May 13—19.  Provns. for  servts. 33.     masters  34.43 furniture1.568.93 omitted in last bill.provisions9.85contingencies2.80.78 deduct overdrawn last week16. gave him order on J. Barnes for64.78  
            
            
              Not pd. see July 2.
            
            
              
               22. 
              
              Gave in charity 2.D.
            
            
              
              Gave order on J. Barnes in favr.  Hollis for 35.D. for 10. barrels herring gobbed. 
            
            
              
               23. 
              
              Recd. of J. Barnes 81.21 gave in Charity 10.D.
            
            
              
               24. 
              
              Gave Frithey ord. on J. Barnes 2. months dressing 10.675.
            
            
              
              Inclosed to Dabney Carr 50. for Richd. Johnson costs of suit (1.21 too little).
            
            
              
              Inclosed to Lewis Deblois 10.D. for Mrs. Wanscher & 20.D. for Alexr. Perry by order of Martin Wanscher.
            
            
            
              
              28.
              
              Lemaire’s accts. May 20.—26. Provns. for servts.33. meat204.  ℔ 23.9825 = .96masters 23.98butter 25.servants7.eggs14. doz.contingencies.50veget.11.28 gave order on J. Barnes for64.48 
            
            
              Not pd. see July 2.
            
            
              
              Gave Jos. Daugherty ord. on J. Barnes for 49.055 to wit forage 41.25 smith 5. sadlery .25 contingencies 2.555.
            
            
              
              The pipe of Madeira broached Apr. 10.03 is out. It has lasted 13M–18D of which I have been absent 3M–21D.
            
            
              
              Gave in Charity 2.D.
            
            
              
               31. 
              
              Charity 2.D.
            
            
              June
               1. 
              
              Do. 1.D.
            
            
              
              4.
              
              Lemaire’s accts. May 27.—June 2. Provisions for servants  33.masters20.29wood15.63Pr.’s H. furniture2.70.92 Servants wages to this day139. gave ord. on J. Barnes for209.92 
            
            
              
               5. 
              
              Gave in charity 1.D.
            
            
              June
               6. 
              
              I this day begin an acct. with the bank US. depositing there 2000.D. due June 4. 
            
            
              
              Drew check on bank in favr. J. Barnes for 300.D.
            
            
              
              Gave in Charity 2.D.
            
            
              
               7. 
              
              Drew check on bank for 50.D. in favr. C. W. Peale for a Polygraph. 
            
            
            
              
              Drew do. for 391.57 in an order on the branch bank of Norfolk, which I inclosed to James Taylor to pay for the pipe of Madeira & box of Champagne recieved Mar. 19. 1804.
            
            
              
              Recieved from the bank 140.D. which I inclosed to G. Lilly for John Henderson in discharge of my first note ante May 1.
            
            
              
              Took back the ord. on J. Barnes in favr. of Lemaire for 209.92 ante June 4. and gave him ord. for same sum on the bank.
            
            
              
              Gibson & Jefferson have sold my tobo. (ante Apr. 6.) 19,005. ℔ @ 40/ which comes to £380–2 = 1267.D.
            
            
              
               8. 
              
              Charity 1.D.—do. 1.D. 9. Do. 1.D. 10. Do. 1.D. do. 1.D.
            
            
              
               11. 
              
              Do. 1.D.
            
            
              
              Lemaire’s accts. June 3—9. Provns. for servts.33  meat203½ ℔ 28.5242 = .68masters 28.52butter 25½wood2.25eggs13. doz.conting.1.57veget.8.9665.34 recd. from the B. Bank US. 100.D. pd. Lemaire 65.34. 
            
            
              
               15. 
              
              Charity 5.D.—do. 1.D.
            
            
              
               16. 
              
              Lost out of my pocket 10.D. found. 17. Charity 10.
            
            
              
               18. 
              
              Charity 1.D.
            
            
              
              Lemaire’s accts. June 10—16. Provns. for servts.33. meat195.  ℔ 21.7820 = 1.09masters21.78butter 22.Stores viz. 24 hams. 40.64eggs12. doz.wood1.50veget.8.8196.92 
            
            
              
               19. 
              
              Recd. from the B. bank US. 125.D.
            
            
              
              Pd. Lemaire 96.92.
            
            
              
               20. 
              
              Recd. from B. b. US. a post note of 35.14 on B. b. US. at N. Y.
            
            
              
              Inclosed the same to D. Gelston N. Y. to pay freight & duties on 138. bottles Montepulciano wine from T. Appleton at Florence = 25½ cents pr. bottle.
            
            
              
               21. 
              
              Put into the hands of Mr. Madison to pay freight of a qr. cask of Mountain (Malaga) wine from Kirkpatrick recd. last December 19.D. & fruits.
            
            
              
               23. 
              
              Recd. back from Jack 2.16 part of the 5.D. ante May 11.
            
            
              
              25.
              
              Lemaire’s accts. June 17—23. Provns. for servts.33  meat204½ ℔ 29.5542 = .70masters 29.55butter 30.contingencies.50eggs19. doz.63.05veget.8.61 recd. from the B. bank 120.D. paid Le Maire 63.05 
            
            
              
               26. 
              
              Paid E. Frithy, barber, for the month 5.
            
            
              
              Inclosed to Mr. Deblois for M. Wanscher 10. for syrop of punch 22.08 = 32.08.
            
            
              
               30. 
              
              Recd. of Isaac Briggs 27.D. to be remitted to Thos. Whitney of Phila. with 23.D. for mathematical instruments for myself.
            
            
              
              Gave in charity 2.D.
            
            
              July
               1. 
              
              Gave in Charity 10.D.
            
            
              
               2. 
              
              Drew check on bank in favr. Revd. Mr. McCormic for 100.D. being my subscription to him for 1802. & 1803.
            
            
              
              Lemaire’s accts. June 24—30. Provns. for servts.33. meat184  ℔ 24.3330 = .81masters 24.33butter 27½furniture P.’s H.4.50eggs19. doz.servts..50veget.5.26contingencies2.4664.79 ord. of May 21. ante not paid by J. B.64.78 do. May 28. do.64.48194.05 servts. wages to July 4.139.333.05 
            
            
            
              
              Joseph Daugherty’s accts. forage 24.03 sadlery 17.75 smith 4. contingencies .69 freight of wine 3.41 = 49.88 for which gave him check on bank.
            
            
              
              Delivered Daugherty for Isaac Cooper for picture frames 15.50.
            
            
              July
               3. 
              
              Gave in Charity 2.D.
            
            
              
               5. 
              
              Recd. from bank US. 320.D.
            
            
              
                Inclosed to Gabriel Lilly for  John Henderson  173.33  ante May 1.    Michael Hope 141.25  ante May 5.    surplus 5.42     320.   
            
            
              
              Charge Wm. Stewart £4. furnished him on my acct. by ord. of G. Lilly.
            
            
              
               7. 
              
              Gave Lemaire ord. on the bank for 333.05 for balances of May 21. 28. & July 2.
            
            
              
               8. 
              
              Gave a servt. 2.D.
            
            
              
               9. 
              
              Recieved from bank US. 700.D.
            
            
              
              Inclosed to George Taylor for Wm. Short 500.D. post note on bank US.
            
            
              
              Inclosed to Thos. Whitney optician Phila. 50.D. for Isaac Briggs & self. ante June 30.
            
            
              
              Inclosed to Martin Dawson 100.D. for Michael Hope. See May 5.
            
            
              
              Inclosed to Gabriel Lilly 35.D. to wit John Rogers 40/ Price 40/ a Doctor £6–2–5 = 10–2–5, or 33.72 + 1.28 surplus = 35.
            
            
              
              Sent by Jos. Daugherty to Mr. Foxall for clock weights 20.24.
            
            
              
              Gave in charity 1.D.
            
            
              
               10. 
              
              Gave in charity 3.D.
            
            
              
              Recd. from the bank 700.D. in postnotes & bills.
            
            
              
              Inclosed to Jones & Howell one of the sd. post bills for 250.D. on bank US. in Philada. for 2. tons rod sent in Apr.
            
            
              
              Inclosed to Victor Dupont one do. on branch bk. US. at N. York for 250.D. for a bill of excha. on Paris.
            
            
              
              Inclosed to Gabriel Lilly 100.D. for John Peyton.
            
            
            
              
              Lemaire’s accts. July 1—7. provisions for servts.33. meat246 63.3036 = 1.76masters 63.30butter 49contingencies1.08eggs37 paid him cash97.38veget.9.54 
            
            
              
              Gave in Charity 2.
            
            
              
              Pd. Saml. H. Smith Oldham’s acct. to June 11. 04 10.D.
            
            
              
               11.  
              
              Pd. Maxwell for a pr. of Moccasin shoes 4.
            
            
              
              Pd. Ingles for tools & ironmongery 6.625 charity 1.D.
            
            
              
               14. 
              
              Gave in Charity 10.D.
            
            
              
               16. 
              
              Gave James Madison ord. on the bank for 750.D.
            
            
              
              Lemaire’s accts. July 8—14. Provisions for servts.33. meat226  ℔ 33.2039 = .85masters 33.20butter 27.servts..50eggs28.66.70veget.7.03 
            
            
              
               17. 
              
              Recieved from the bank 100.D.
            
            
              
              Paid Lemaire 66.70.
            
            
              
              Gave Wm. A. Burwell check on bank for 150.D. a quarter’s salary. 
            
            
              
               18. 
              
              Paid Isaac Briggs for Thos. Moore 13.D. for a refrigerator. 
            
            
              
              Gave in charity 4.D.
            
            
              
               19. 
              
              Note the 19.D. ante June 21. put into the hands of Mr. Madison are refused to be recieved for that object. I therefore now pay him 3.50 more making 22.50 in addition to the 750.D. ante July 16. to make good the excha. of 3½ above par, and I now recieve from him
            
            
              
                 a bill in favor of Joseph Yznardi for 200.D.  Cadiz   another in favor of William Jarvis for 300. Lisbon   another in favor of Thos. Appleton for  250 Leghorn    750 drawn on James Maury of  Liverpool at 60. days sight, endorsed by myself.  
            
            
            
              
              Inclosed to Joseph Yznardi the sd. bill for 200.D. for a pipe of dry Sherry recd. last Dec.
            
            
              
              Inclosed to Wm. Jarvis at Lisbon the sd. bill of 300.D. for 2. pipes of Termo, & 2 half pipes of Oeyras recd. heretofore.
            
            
              
              Inclosed to Thomas Appleton of Leghorn the sd. bill of 250.D. for 138. bottles of Florence wines recd. last month and for a supply of Montipulciano now ordered.
            
            
              
              Recd. from Victor Dupont his bill on his house at Paris for 1312½ Francs = 250.D. ante July 10. and inclosed to Cathalan at Marseilles for wine, fruits &c. 
            
            
              July
               20. 
              
              Gave in charity 1.D.
            
            
              
              Recd. from bank 250.D.
            
            
              
              Pd. S. H. Smith for newspapers 10.D.
            
            
              
               22. 
              
              Pd. Daugherty smith 3. sadlery 2.435 utensils .30 hauling .75 = 6.485.
            
            
              
              Pd. Frithey 5.50.
            
            
              
              Lemaire’s accts. July 15—20. Provns. for servts.33  meat233.  ℔ 49.4355 = .90masters 49.43butter 28.stores of do.57.12eggs23. doz.Pr.’s H. furniture13.veget.6.70servts. John13.25miscellanies15.95181.75 gave him order on the bank for100.81.75 
            
            
              
              Pd. Joseph for Maxey for a pr. moccaseen shoes 4.
            
            
              
               23. 
              
              Ferrge. George town 1.D.
            
            
              
              Wren’s breakfast 1.375.
            
            
              
              Centreville dinner 2.33.
            
            
              
               24. 
              
              Brown’s lodging &c. 3.25.
            
            
              
              Elkrun church, Bronaugh’s breakfast 1.41.
            
            
              
               25. 
              
              Strode’s vales .25.
            
            
              
              Herring’s 3.41.
            
            
              
              Orange C. H. Burras. breakfast 2.37.
            
            
            
              
               26. 
              
              Gordon’s dinner lodging &c. 6.33 = 21.725.
            
            
              
              Charity 2.D. Do. 5.
            
            
              
              Sm. exp. 11.
            
            
              
               27. 
              
              Cash in hand 190 D. + 21.30 sm. money = 219.30 pd. J. Perry 10.D.
            
            
              
               29. 
              
              Furnished G. Lilly towards purchase of corn 100.D.
            
            
              
              Hhd. exp. 6.D. pd. D. Carr 1.21 ante May 24.
            
            
              
               31. 
              
              Do. 3.D.
            
            
              Aug.
               2. 
              
              On settlement with William Duncan for 2 months & 1. day’s work @ 20.D. the 1st. month & 25. afterwards I owe him 46.D.
            
            
              
              Pd. Wanscher 15.D. and gave him order on J. Barnes for 14.50 after which there remains due to him on settlement 35.
            
            
              
               3. 
              
              Gave Isaac for exp. to Mr. Marks’s 1.D.
            
            
              
               5. 
              
              Hhd. exp. 2.50—do. 5.D.
            
            
              
               11. 
              
              Recd. from J. Barnes 250.D. He has remd. 800.D. to Gibson & Jefferson viz. for the Smiths 433.33 Bran 250. Fire insurance co. 89.80. 
            
            
              
               12. 
              
              Hhd. exp. 8.
            
            
              
              Paid Michael Hope on acct. 150.D.
            
            
              
              Paid Wm. Stewart on acct. 1.D.
            
            
              
               16. 
              
              Settled this day with John Perry the following work to wit
            
            
              
                 Craven’s barn £157–6–4½   his house & kitchen. plank.    20–16–6   Monticello house 19–16–10   mill 1–4–    199–3–8½   credits 133–0–9   balance due him 66–3–0   paid him now in part 50.D. 15–   
            
            
              
               19. 
              
              Hhd. exp. 6.D.
            
            
              
              Pd. James Dinsmore 20.D.
            
            
              
              Pd. Hugh Chisolm 20.D.
            
            
              
              Pd. for a Bed 20.D.
            
            
              
               23. 
              
              Gave Mrs. Key an ord. on Gibson & Jefferson for £33–1–5½ = 110.25 in favr. Alexr. Garrett in part paiment of £60 for corn assumed to her for Craven Peyton and £14–11 purchased by Lilly on my own acct. viz. 48½ bush. @ 30/.
            
            
              
               26. 
              
              Pd. hhd. exp. 8.D.
            
            
              
               27. 
              
              Gave in charity 2.D. Hhd. exp. 4.D.
            
            
              
               29. 
              
              Recd. of  Woods for James Old 100.D. to be repd. in Richmd.
            
            
              Aug.
               29. 
              
              Pd. dinner &c. at Gordon’s 1.75.
            
            
              
               30. 
              
              Pd. shoeing horses at Mr. Madison’s 1.
            
            
              
               31. 
              
              Vales at Mr. Madison’s .90 Gordon’s breakft. 1.25.
            
            
              Sep.
               2. 
              
              Houshold exp. 8.D.
            
            
              
               3. 
              
              Pd. W. Steward on acct. 1.D.
            
            
              
              Sent Mrs. Key by G. Lilly 90.D. on acct.
            
            
              
              Recd. of James Old by G. Lilly £30–3–8.
            
            
              
               4. 
              
              Gave John Freeman 5.D.
            
            
              
               7. 
              
              Gave Jack Shorter 4.40.
            
            
              
               8. 
              
              Gave in charity to a poor woman (Thomas) from Fluvanna 4.D. and an order on Higginbotham for goods 10.D.
            
            
              
              Game Jamy .25.
            
            
              
               9. 
              
              Hhd. exp. 2.D. 
            
            
              
               10. 
              
              I am to answer Alexr. Garrett this year as follows (Fredsville.)
            
            
              
                 taxes for 2112. as. ld. in Fredsville. 11.15   + 160. as. of Shadwell tenanted by Turner  .95   ticket for spaing. a witness .84   Craven Peyton’s order £45 150.  this is in part    John Perry’s order 12.25 Mrs. Hend.’s warehouse.     175.19  + 88.59 below = 263.78   
            
            
              
               13. 
              
              Sent John Spier for 1. doz. wine glasses 1.40.
            
            
              
               14. 
              
              Recd. of J. Barnes 500.D.
            
            
              
              Pd. John Perry 100.D.
            
            
              
              Pd. Michael Hope 150.D.
            
            
            
              
               15. 
              
              Pd. for 1. doz. wine glasses 1.40 for butter 1.66.
            
            
              
              Hhd. exp. Mrs. R. 6.D.
            
            
              
              20.
              
              
                
                  
                    
                     £
                    
                  
                  
                    I have assumed to D. Higginbotham for W. Stewart
                    22– 1–6
                    
                  
                  
                     for Leopold Richards for turkies &c.
                     4–10–0
                    
                  
                  
                     which D. Higginb. directs me to pay to Alexr. Garrett 
                    26–11–6
                     = 88.59
                  
                
              
            
            
              
              
              
              Hhd. exp. 2.D.
            
            
              
               22. 
              
              I am to answer to James Old sheriff & collector for St. Anne’s as follows
            
            
              
              
                
                  
                    taxes. 
                    5. whites. 47. blacks. tytheables, 2 do. not so. 14. Horses. 1 chaise 
                    24.
                    10
                     
                    
                    
                  
                  
                    
                    land tax St. Anne’s
                    9.
                    72
                    
                    
                    
                  
                  
                    
                    county & parish levy on 52. tithes
                    48.
                    88
                    
                    
                    
                  
                  
                    
                    clerks tickets
                    4.
                    60
                    
                    87.
                    30
                  
                  
                    
                    Wm. Short’s land tax
                    
                    
                    
                    10.
                    24
                  
                  
                     cash ante Aug. 29.
                    100.
                    
                    
                    
                    
                  
                  
                     do. ante Sep. 3.
                    100.
                    58
                    
                    200.
                    58
                  
                  
                    
                    
                    
                    
                    298.
                    12
                  
                  
                     drew an order on Gibson & Jefferson in favr. James Old for
                    
                    
                    
                    298.
                    12
                  
                
              
            
            
              
                   Paid Mrs. Lewis for  bacon furnished Dinsmore  £5–17    do. to Lilly 12– 9    oats to do. 4–10     22–16  = 76.D.  
            
            
              
               23. 
              
              Hhd. exp. 7.D.
            
            
              
              24.
              
                Drew ord. on Gibson & Jefferson in favr. Alexr. Garrett for   163.78  sent him by Gabriel Lilly cash100.263.78  
            
            
              
              which with the order ante Aug. 23. pays that article and the two of Sep. 10. & 20. 
            
            
              
              Gave in charity 5.D.
            
            
              
               26. 
              
              Settled with James Oldham, paid him 24.33 D. and assumed to pay 5.D. to Saml. Harrison Smith on acct. of M. Hope, & there then remains due to him 230.D.
            
            
              
              Small exp. 5.50.
            
            
              
               27. 
              
              Pd. Small debts 10.50.
            
            
              
                I am to remit  to Mr. Lilly for  Price for waggoning £18–10 =  61.67     James Old for Wm. Stewart 20. to G. Divers £32–13–3 to Stewart 11.50.  
            
            
              Sep.
               27. 
              
              Mr. R.’s Jamie .20.
            
            
              
              Gordon’s dinner &c. 2.80.
            
            
              
               28. 
              
              Mr. Madison’s vales .50 for an auger 2.D.
            
            
              
              Orange C. H. John’s lodging &c. 1.16.
            
            
              
              Stevensburg dinner 2.90.
            
            
              
               29. 
              
              Strode’s vales .25.
            
            
              
              Herring’s 2.66.
            
            
              
              Elkrun. breakfast 2.20 a smith .25.
            
            
              
              Brown’s oats .87.
            
            
            
              
               30. 
              
              Centerville. Mitchel’s. dinnr. lodgg. brkft. 7.02.
            
            
              
              George T. ferrge. 1.75 = 24.62. 
            
            
              Oct.
               2. 
              
              Gave in charity 2.D. + do. 1.D. 3d. Do. 1.D.
            
            
              
              Lemaire’s accts. from July 22. to Oct. 1. Provisions295.11 meat 1087. ℔servants303.55butter  124.stores10.75eggs  110. doz.wood170.79vegetab.  45.24charcoal48.contingencs.19.28D847.48295.11 D. for 9 servts. × 10. weeks =3.28 pr. week+ 14. qts. milk pr. week @ 8d. is.143.42balance ante July 2281.75929.15Aug. 7.By cash from Mr. Barnes300.By do.139.439.Balance now due Lemaire490.15 
            
            
              
              
                
                  
                     
                    servts. wages to Oct. 4. 
                    Lemaire
                    30.
                    
                    
                    
                    
                    
                  
                  
                    
                    
                    Julien
                    25.
                    
                    
                    
                    
                    
                  
                  
                    
                    
                    Jos. Daugherty
                    14
                     + 
                    2
                    
                    
                    
                  
                  
                    
                    
                    Rob. Daugherty 
                    12
                    +
                    2
                    
                    
                    
                  
                  
                    
                    
                    Wm. Fitzjames
                    12
                    +
                    2
                    
                    
                    
                  
                  
                    
                    
                    John Pernier
                    (9 days) 4.20 (@ 12 + 2
                    
                  
                  
                    
                    
                    (Isaac
                     8
                    +
                    2
                    
                    
                    
                  
                  
                    
                    
                    Jack Shorter
                     8
                    +
                    2
                     + 
                    4.33
                    
                  
                  
                    
                    
                    John Freeman
                    
                    
                    4
                    
                    
                    
                  
                  
                    
                    
                    Mrs. Daugherty
                    
                    
                    9
                    
                    
                    
                  
                  
                    
                    
                    Biddy Boyle
                    
                    
                    7
                    
                    
                    
                  
                  
                    
                    
                    Edy
                    
                    
                    2
                    
                    
                    149.53
                  
                  
                    
                    monthly establmt. 155. – 10 + 1
                    
                    
                    
                    
                    
                    639.68
                  
                
              
            
            
              
               3. 
              
              Gave in Charity 2.D.
            
            
              
               5. 
              
              Recd. from bank US. 600.D.
            
            
              
              Remitted the sd. 600.D. to Gibson & Jefferson.
            
            
              
               6. 
              
              Gave in charity 2.D. do. 1.D.
            
            
              
              Recd. from bank US. draught on do. in Philadelphia 500.D., which I remitted to George Taylor there for W. Short.
            
            
              
              Recd. from bank also 25.D.
            
            
              
              Inclosed to Martin Wanscher 15.D. which is in full of all accounts between us to this day.
            
            
            
              
              Joseph Daugherty’s accts. Aug. 9. to Oct. 5. forage 53.47 utensils .93 smith 5.25 contingencies 1.31 = 60.96 – Cr. 13.86 = 47.10 D.
            
            
              
              Gave in charity 1.D.
            
            
              
               7. 
              
              Charity 10.D.—at church 1.D.
            
            
              
              Lemaire’s accts. Sep. 30—Oct. 6. Provns.58.86 meat187. ℔ 28.8615 = 1.92arrears do.15.40butter 31½stores of do. 3.60eggs11. doz.servts..50veget.5.02furn. P. H.12.83conting.1.1192.30 
            
            
              
               10. 
              
              Gave in charity 1.
            
            
              Oct.
               11. 
              
              Discounted at bank Columbia my note of 1000.D.
            
            
              
              Authorised J. Barnes to recieve of it for his own use 400.D.
            
            
              
              Also recieved of it through him 300.D.
            
            
              
              Remitted to D. Higginbotham by ord. of John Perry 100.D.
            
            
              
                Remitted to Gabriel Lilly  for John Perry  50.D.    for Michael Hope  150.D.     200.   
            
            
              
               12. 
              
              Recd. from bank Columbia 289.50 in full of note discounted.
            
            
              
              Recd. from bank US. 195.D.
            
            
              
              Recd. from do. a bill on bank of Norfolk for 79.20.
            
            
              
              Inclosed sd. bill for 79.20 to John Marrast, at Norfolk for candles. 
            
            
              
              Pd. Lemaire on acct. 400.D.
            
            
              
              Pd. Joseph Daugherty 47.10 charity 1.D.
            
            
              
               13. 
              
              Sent to Reibelt by Mr. Carpenter 18.D. for books.
            
            
              
               15. 
              
              Charity 2.D.
            
            
              
               16. 
              
              Charity 1.D. 18. Do. 1.D.
            
            
              
               20. 
              
              Recd. of J. Barnes 10.
            
            
              
               21. 
              
              Charity 20.D.
            
            
              
               25. 
              
              Charity 2.D.
            
            
              
               29. 
              
              Charity 1.D. 30. Do. 1.
            
            
              
               31. 
              
              Tooth pick case 1.75.
            
            
              Nov.
               2. 
              
              Charity 2.D.
            
            
            
              
               5. 
              
              Seeing a Sapajou 1.D.
            
            
              
              Recd. from bank US. 30.D. Charity 6.D.
            
            
              
              Lemaire’s accts. to Nov. 3. are as follows
            
          
          
            
              ante Oc.
              2.
               amount
              639.68
              
              Amt.
              
              
              
              
              
              
              
              
              
            
            
              
              12.
               Cr. by paiment
              400
              
              239.
              68
              
              
              
              
              
              
              
              
              
            
            
              
              7.
              
              
              
              92.
              30
              
              
              
              
              
              
              
              
              
            
            
              
              
              provns.
              furnitre.
              coal
              conting.
              
              
              meat
              butter
              eggs
              veget.
              
              
              
              
              
            
            
              Oct. 
              13. 
              67.03
              
              
              2.
              70
              69.
              73
              197.
               25½
               17.
              8.16
              37.03 
               ÷  
              27. 
               =  
              1.37
            
            
              
              20.
              58.64
               2.53
              
              2.
              50
              63.
              67
              187
               28
                9
              5.36
              28.64
              ÷ 
              33. 
              = 
              0.87
            
            
              
              27.
              59.41
               17.
              24.20
              .
              36
              100.
              97
              203
               26
               14
              5.56
              29.41
              ÷ 
              25 
              = 
              1.17
            
            
              Nov.
               3.
              71.37
              
               5.
              2.
              78
               
              79.
              15
               
              200
               25
               19
              7.40
              41.37
              ÷   
              28
              =
              1.47
            
            
              
              
              
              
              
              
              645.
              50
              
              
              
              
              
              
              
              
              
            
            
              
               4. servts. to this day
              155.
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              
              
              
              800.
              50
              
              
              
              
              
              
              
              
              
            
            
              
               6.
              Gave him ord. on bk. US. for
              600.
              
              
              
              
              
              
              
              
              
              
            
            
              
              
               balance due him
              200.
              50
               – 10.D.(to wit, Isaac discharged)
              
              
              
              
            
          
          
            
              
              Joseph Daugherty’s accounts are as follows
            
            
              
                 Oct.  14.  forage  26.73  + smith  1.25 + contings.  2.125  =  30.105   Nov. 4.   52.37  + 1.125  + 2.60 = 56.095 gave him an order on bk. US. for86.20  
            
            
              
              Gave Thos. Carpenter an order on bk. US. for 75.23.
            
            
              
              Paid Edwd. Frithey 5.50.
            
            
              
               7. 
              
              Gave in charity 1.D.
            
            
              
               8. 
              
              Gave Peter Lenox ord. on bk. US. for 130.635 for Venetn. blinds, boxes &c.
            
            
              
              Discountd. at bk. US. a note of 1500.D. say 1484.25.
            
            
              
               9. 
              
              Drew ord. on bk. US. in favr. Wm. A. Burwell 150.D. qurtr. salary.
            
            
              
              Drew do. in favr. John Barnes, for 263.95 being balance due him over 2000.D.
            
            
              
              Recd. from bank US. 400.D.
            
            
              
              10.
              
                   D   Inclosed to Gabriel Lilly for  Michael Hope 150 } = 200.    Hugh Chisolm  50    
            
            
              
              Inclosed to G. Jefferson 200.D.
            
            
              
              Recd. from B. bk. US. a draught on bk. US. at Phila. for 500.D.
            
            
            
              
              Inclosed the same to W. Short on account.
            
            
              
              12.
              
              Lemaire’s accts. Nov. 4—10. Provns. 84.25 meat330.  ℔ 51.2561 = 0.84servts.4.50butter 35.liquors8. eggs21. doz.96.75veget.8.66 
            
            
              Nov.
               12. 
              
              Daugherty’s accts. forage 28.56 smith 2. sadler 2.10 contings. 2.54 = 35.20 gave him ord. on bank US. for 35.20.
            
            
              
              Recd. from bk. US. here ord. on do. Phila. for 47.25.
            
            
              
              Remitted sd. ord. for 47.25 to Caldcleugh & Thomas Phila. for lamps. 
            
            
              
              Paid Maxwell for boots & slippers 12.50.
            
            
              
              Gave in Charity 2.D.
            
            
              
              13.
              
                Paid at the races  1.D.   Do. 1.D.   
            
            
              
              14.
              
            
            
              
              Recd. from bk. US. 25.D. also note for 21.58 on bk. US. at Boston.
            
            
              
               16. 
              
              Inclosed the note for 21.58 to Genl. Lincoln for duties on confitures. Cathalan.
            
            
              
              Gave in charity 10.D.
            
            
              
              Recd. from bk. US. 45.D.
            
            
              
              Inclosed 50.D. to D. Higginbotham on order of M. Hope.
            
            
              
               17. 
              
              Gave in Charity 10.
            
            
              
               20. 
              
              Charity 1.
            
            
              
               23. 
              
              Recd. of bank US. 25.
            
            
              
               24. 
              
              Pd.  Winter for 1. year of Rights of man (gazette) 3. 
            
            
              
               26. 
              
              Gave in Charity 2.D.
            
            
              
               27. 
              
              Gave St. Menin order on bk. US. for 29.50. charity 1. do. 1.D.
            
            
              
              Recd. from Washn. bk. US. ord. on bk. US. Phila. for 45.D.
            
            
              
              Daugherty’s accts. forage 47.73 contings. 2.62½ = 50.355 for which gave him ord. on bk. US. small exp. 0.25.
            
            
            
              
               30. 
              
              Recd. from bk. US. 40.D.
            
            
              
              Inclosed the 40.D. to James Oldham in Richmd. & I am to answer his order for 20.D. in favor of J.H. Craven.
            
            
              
              Paid for a book 2.D.
            
            
              Dec.
               3. 
              
              Gave in Charity 10.D.
            
            
              
               4. 
              
              Charity 1.D.
            
            
              
               5. 
              
              Discounted a note at bk. US. for 1500.D. = 1484.25.
            
            
              
              Lemaire’s accts. Nov. 4.—Dec. 1.
            
          
          
            
              
              
              provns.
              servts.
              Pr.’s  
              groceries
              cont.
              total
               
              meat 
              butter
              eggs
              vegetables
              
              
              
              
              
              
            
            
              
              
              
              
              H.
              
              
              
              
              
              ℔
              
              doz.
              
              
              
              
              
              
              
            
            
              Nov.
              10.
               84.24
              4.50 
              
               8.
              
              96.75
              
              
              330.
               35.
              21.
               8.65
              51.24
              
               ÷ 
              61
               = 
              .84
            
            
              
              17.
               89.84
              .50
               2.55 
              
              .91 
              93.80
              
              
              330.
               51.
              28.
               7.45
              56.84
              
              ÷
              71
              =
              .80
            
            
              
              24.
              140.96
              6.72 
              2.07 
              
              .56 
              150.31
              
              
              287.
               43.
              20.
               7.23
              56.26
              
              ÷
              65
              =
              .865
            
            
              Dec.
              1.
               90.28
              7.47 
              .75 
               8.
              2.87 
              118.54
              
              
              184.
               39
              21 
               7.92
              57.28
              
              ÷
              63
              =
              .91
            
            
              amount 
              405.32
              19.19 
              5.37 
              16.
              4.34 
              459.40
              
              
              1131 
               168
              90 
              31.25
              221.62
              
              ÷
              260
              =
              .85
            
          
          
            
              Dec.
              5.
              
                Servts. wages to this day 146.  balance ante Nov. 6.190.50795.90Cr. by check bk. US. this day   600. balance remaining due195.90 
            
            
              
              Recd. from bk. US. 275.D.
            
            
              
              Inclosed to Gibson & Jeff. 240.D. and drew an order on them for 233.33 in favr. of Brown & co. on the ord. of Gabriel Lilly for his wages &c.
            
            
              
               6. 
              
              Paid Frithey 5.25 repd. Mr. Crownenshield for fish 4.D.
            
            
              
              Pd. Bartolomeo Cosa for sand glasses & weather glass 5.D.
            
            
              
              Recd. from bk. US. a draught on do. at N. York for 546.43. Inclosed the same to J. Erick Bollman for Hungary wines.
            
            
              
              Recd. from do. a draught on bk. US. at Philada. for 132.25. Inclosed the same to Henry Sheaff for wines furnished 4. months ago.
            
            
            
              
              Recd. from do. a draught on bk. US. at Phila. for 45.D. Inclosed the same to Daniel Trump to pay for Mahogany.
            
            
              
               7. 
              
              Drew ord. on bk. US. in favr. Richd. Cutts for 15.15 for 2 plates glass from Boston.
            
            
              
               9. 
              
              Gave in charity 1.D.
            
            
              
               10. 
              
              Gave ord. on bk. US. for 1153.23 in favor of J. Barnes, to wit, 1000.D. to answer my note of 1000.D. to bk. Columbia, ante Oct. 11. & 153.23 on account.
            
            
              
              Daugherty’s accts. forage 55.57 smith 2.50 contings. 3.625 = 61.70 for which gave him order on bank.
            
            
              
              Gave in charity 5.D.
            
            
              
              Recd. from bk. US. 565.D.
            
            
              
                Inclosed  to Dabney Carr for Craven Peyton 135.D.    to David Higginbotham for Michael Hope 150.D.   
            
            
              Dec.
              10.
              
                  D    Inclosed to Gabriel Lilly for    Duncan    46.      Ternan 50.    Old, for W. Stewart 20.      Price 63.33    Michael Hope 100.    surplus .67     280.  
            
            
              
              Recd. back from Jos. Daugherty 3.50 overpaid under head of contingencies.
            
            
              
              Charity 2.D.
            
            
              
               11. 
              
              Gave James Webb ord. on bank US. for 14.D. cabinet work.
            
            
              
               13. 
              
              Charity 1.D.—14. Do. 1.D.
            
            
              
               17. 
              
              Charity 10.D.
            
            
              
              Recd. from bk. US. 130.D.
            
            
              
              Pd. thro J. W. Eppes to L. D. Purviance for a horse 120.D.
            
            
              
               19. 
              
              Inclosed to Wm. Brown & co. my order on Gibson & Jefferson for 416.D. payable Feb. 14. This is for 150. barrels of corn purchased of T. M. Woodson payable to Richd. Anderson, who assigns to Wm. Brown & co. on a contract with G. Lilly.
            
            
              
               20. 
              
              Charity 1.D.
            
            
            
              
              22.
              
                Gave Joseph Daugherty ord. on bank US. for  40.D. } 50.D. towards ice.    paid him cash 10.D.   
            
            
              
              Charity 5.D.
            
            
              
               23. 
              
              Recd. from J. Barnes 260.D.
            
            
              
                Daugherty’s accts.  forage 25.625 smith 1. conting. 3.625 =   30.25    expences filling ice house 93.45     123.70    Cr. by paiment ante 22d. 50.  now paid him the balance in cash73.70  
            
            
              
              Inclosed to James Dinsmore on account 50.D.
            
            
              
               24. 
              
              Paid cash to bank US. for a draught on Baltimore 83.725 & remd. it to Reibelt books.
            
            
              
               26. 
              
              Pd. for books 3.D.
            
            
              
               27. 
              
              Charity 2.D. 31. Charity 1.D.
            
          
        